UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1772


JAMES HOWARD,

                Plaintiff – Appellant,

          v.

LAKESHORE EQUIPMENT     COMPANY,   d/b/a     Lakeshore    Learning
Materials,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:10-cv-00985-RWT)


Submitted:   May 17, 2012                      Decided:    June 6, 2012


Before NIEMEYER and     GREGORY,   Circuit    Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David A. Branch, LAW OFFICE OF DAVID A. BRANCH & ASSOCIATES,
PLLC, Washington, D.C., for Appellant. John M. Remy, Matthew F.
Nieman, JACKSON LEWIS, LLP, Reston, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               James     Howard        appeals           the     district         court’s          order

granting       summary      judgment          in        favor    of       Lakeshore          Equipment

Company       (“Lakeshore”)        on     Howard’s              employment         discrimination

claims under 42 U.S.C. § 1981 (2006) and his breach of implied

contract      claim,     and     denying       his       motion       for       leave   to     file    a

second    amended       complaint.             Finding          no     reversible        error,       we

affirm.

               We review de novo a district court’s order granting

summary       judgment,      viewing          the       facts     and      drawing       reasonable

inferences       therefrom        in     the        light        most       favorable         to    the

nonmoving      party.         Bonds      v.    Leavitt,          629      F.3d    369,       380    (4th

Cir.), cert. denied, 132 S. Ct. 398 (2011).                                     Summary judgment

shall be granted when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of    law.”      Fed.       R.    Civ.    P.        56(a).           An    otherwise          properly

supported motion for summary judgment will not be defeated by

the   existence        of   any    factual          dispute;         “[o]nly       disputes         over

facts    that    might      affect       the       outcome       of       the    suit    under      the

governing       law    will      properly           preclude         the    entry       of    summary

judgment.”       Id.     Mere conclusory allegations are insufficient to

support the nonmoving party’s case.                         Erwin v. United States, 591

F.3d 313, 319-20 (4th Cir. 2010).



                                                    2
               Because, as Howard concedes, he did not produce direct

or    circumstantial       evidence          that   race    discrimination     motivated

Lakeshore’s adverse action, he could avoid summary judgment only

through       the     burden-shifting          scheme      established    in   McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973).                             Hill v.

Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 284-85 (4th

Cir. 2004) (en banc); see Gairola v. Va. Dep’t of Gen. Servs.,

753    F.2d       1281,   1285-86       (4th    Cir.    1985)    (applying     McDonnell

Douglas approach to actions brought pursuant to § 1981).                           Under

the McDonnell Douglas framework, a plaintiff is first required

to establish a prima facie case of discrimination, showing that

(1) he is a member of a protected class; (2) he suffered an

adverse employment action; (3) he suffered this adverse action

despite performing his job in accordance with the employer’s

legitimate expectations; and (4) the circumstances gave rise to

an inference of unlawful discrimination.                        Adams v. Trustees of

the Univ. of N.C.–Wilmington, 640 F.3d 550, 558 (4th Cir. 2011).

If the plaintiff makes this showing, “the burden shifts to the

employer      to     articulate     a    legitimate,        nondiscriminatory     reason

for the adverse employment action.”                     Hill, 354 F.3d at 285.          If

the employer does so, the burden shifts back to the plaintiff to

show    by    a     preponderance       of    the   evidence    that     the   employer’s

stated reasons are a pretext for unlawful discrimination.                         Id.



                                                3
              Because Howard did not show that he met Lakeshore’s

legitimate        performance          expectations           or    that    the    circumstances

give rise to an inference of discrimination, we conclude that he

cannot      make       a    prima      facie        showing        of    race    discrimination.

Moreover, even if Howard could make a prima facie showing of

discrimination, he cannot rebut Lakeshore’s legitimate reasons

for terminating him and declining to hire him as Vice President,

as   he     has    not      shown        a    relationship          between      the    employment

decisions and any discriminatory animus.                                 Accordingly, we hold

that the district court did not err in granting summary judgment

on Howard’s race discrimination claims.

              Howard         next        contends        that       statements         made    by    a

Lakeshore supervisor constituted an implied contract under which

Howard      could        return     to        the   position        he    held     prior      to    his

promotion         if   he    was    unsuccessful           in      his    new     position.         We

conclude      that,         in   the         face   of   Lakeshore’s            explicit      at-will

policy, *    the       vague       and       unspecific       statements         the    supervisor

allegedly         made     are    insufficient           to     give     rise     to   an     implied

contract.          See McKenzie v. Comcast Cable Comm., Inc., 393 F.


      *
       Because the policy was included in the Regional Manager
Policy Manual, which Lakeshore’s Human Resources Director
testified applied to Howard, Howard’s conclusory allegation that
the at-will policy did not apply to him is insufficient to
create a genuine dispute of material fact. See Erwin, 591 F.3d
at 319-20.



                                                     4
Supp. 2d 362, 369-70 (D. Md. 2005).                      Thus, we hold that the

district court did not err in granting summary judgment on this

claim.

             Finally,      Howard     complains        that    the        district      court

denied him leave to amend his complaint to add a claim pursuant

to Title VII of the Civil Rights Act of 1964 (“Title VII”).                               We

review for abuse of discretion a district court’s denial of a

motion to amend.        Equal Rights Ctr. v. Niles Bolton Assocs., 602

F.3d 597, 603 (4th Cir. 2010).                  Although leave to amend should

be “freely give[n] . . . when justice so requires,” Fed. R. Civ.

P. 15(a)(2), a district court has discretion to deny a motion to

amend    a   complaint,     so   long      as   the    court       does    not    “outright

refus[e]     to   grant    the     leave    without     any    justifying         reason.”

Foman v. Davis, 371 U.S. 178, 182 (1962).                      A district court may

deny a motion to amend “when the amendment would be prejudicial

to the opposing party,” when the moving party has acted in bad

faith, or when the amendment would be futile.                           Laber v. Harvey,

438 F.3d 404, 426 (4th Cir. 2006) (en banc) (internal quotation

marks omitted).

             Because      Howard    cannot      succeed       on    a     claim    of   race

discrimination,      the    addition       of    a    Title    VII      claim     would    be

futile.      Accordingly, we conclude that the district court did

not abuse its discretion in denying Howard’s motion.



                                            5
              For   the    foregoing    reasons,   we   affirm   the   district

court’s judgment.           We dispense with oral argument because the

facts   and    legal      contentions   are   adequately   presented    in   the

materials before the court.

                                                                       AFFIRMED




                                         6